 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 418, Sheet Metal Workers' Interna-tional Association, AFL-CIO and Young Plumbing& Supply, Inc. and Local Union No. 521, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO. Case 9-CD-307-2March 16, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYUpon a charge filed on October 1, 1974, by YoungPlumbing & Supply, Inc., herein called the Employ-er, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 9, issued a complaint on March 16, 1977,against Local Union No. 418, Sheet Metal Workers'International Association, AFL-CIO, herein calledSheet Metal Workers or Respondent. The complaintalleges that Respondent violated Section 8(b)(4)(i)and (ii)(D) of the National Labor Relations Act, asamended, by engaging in certain proscribed activitieswith an object of forcing or requiring the Employerto assign certain work to a composite crew includingemployees represented by Sheet Metal Workers,rather than exclusively to employees represented byLocal Union No. 521, United Association of Jour-neymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Cana-da, AFL-CIO, herein called Plumbers.On June 13, 1977, Respondent, the Employer,Plumbers, and the General Counsel filed a motion totransfer the proceedings to the Board and a stipula-tion of facts. On July 27, 1977, the parties filed asupplemental stipulation. They waived a hearing andthe issuance of a decision by an Administrative LawJudge, and submitted the case directly to the Boardfor findings of fact, conclusions of law, and decision.In addition to their formal stipulation, the partiesagreed that the entire record before the Board in thismatter should consist of the following: (a) thecharge; (b) the complaint; (c) Respondent's answer;(d) the order postponing hearing; and (e) the officialtranscript and exhibits of the 10(k) proceeding. Thestipulation "incorporated by reference" three priorBoard decisions' relating to the instant dispute, andthe parties requested the Board "to take officialI Sheet Metal Workers International Association, AFL-CIO and LocalUnion No. 418, Sheet Metal Workers International Association, AFL-CIO(Young Plumbing & Supply, Inc.), 209 NLRB 1177 (1974), herein calledYoung Plumbing 1; Local Union No. 418, Sheet Metal Workers InternationalAssociation, AFL-CIO (Young Plumbing & Supply, Inc.), 224 NLRB 993(1976), herein called Young Plumbing II; Local Union No. 418, Sheet MetalWorkers' International Association, AFL-CIO (Young Plumbing & Supply,Inc.), 227 NLRB 300 (1976), herein called Young Plumbing Ill.2 By letter dated December 7, 1977, the Acting Executive Secretary of theNational Labor Relations Board advised the parties as to the unavailability235 NLRB No. 7notice of same, including all findings of fact andconclusions of law to be found therein."On September 1, 1977, the Board issued an orderapproving the stipulation and transferring the pro-ceeding to the Board.2Thereafter, the GeneralCounsel filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the basis of the entire record in this case, theBoard makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Employer is a West Virginia corporationengaged as a general mechanical contractor. Duringthe course of the year preceding the 10(k) hearing, arepresentative period, the Employer performed ser-vices valued in excess of $50,000 for firms within theState of West Virginia which, in turn, purchasedgoods and materials valued in excess of $50,000directly from sources outside the State of WestVirginia. During the same time period, the Employeritself purchased goods and materials valued in excessof $50,000 which it caused to be shipped in interstatecommerce from points outside the State of WestVirginia to various locations within the State of WestVirginia. For the same period of time, the Employerhad a gross volume of business in excess cf $500,000.Accordingly, we find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the policies ofthe Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that SheetMetal Workers and Plumbers are labor organizationswithin the meaning of Section 2(5) of the Act.of certain exhibits that had been admitted into the record of the 10(k)proceeding. The letter stated, inter alia, that "should the parties be unable toreconstruct the missing exhibits, the Board would entertain a stipulationexcluding them from the record herein, or such other stipulation concerningthe exhibits and their contents as the parties may be able to agree upon."Thereafter, the parties filed a second supplemental stipulation in regard tothis matter agreeing to exclude all but five exhibits, copies of which wereattached to that stipulation. The second supplemental stipulation is herebyapproved and made a part of the record herein.144 LOCAL 418, SHEET METAL WORKERS' INTL. ASSN.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and FactsThe lengthy history of the instant jurisdictionaldispute has been fully set forth in the three Boarddecisions referred to above.3The relevant facts canbe summarized as follows:The work in dispute consists of the installation,including the hanging, of Carrier WeathermasterModel 36R-202-1 units, herein called Carrier units,at ajobsite located at the Holiday Inn in Huntington,West Virginia. The Employer contracted to installthese Carrier units at the Holiday Inn jobsite inMarch 1972. At that time, the Employer maintainedcollective-bargaining relationships with both Re-spondent and Plumbers.As the Carrier units arrived at the jobsite, theEmployer assigned the work in dispute to its employ-ees who were represented by Plumbers. Thereafter,Respondent demanded that the Employer assign thedisputed work to a composite crew of employeesrepresented by both Sheet Metal Workers andPlumbers. When the Employer refused to reassignthe work, Respondent, on October 18, 1972, filed agrievance under its collective-bargaining agreementwith the Employer.Pursuant to the contractual procedure, the griev-ance was heard by a panel of the Local JointAdjustment Board which consisted of a representa-tive from Respondent and one from the local sheetmetal employers. The Local Board determined thatthe Employer had violated its contract with Respon-dent by assigning the disputed work solely toemployees represented by Plumbers, and directed theEmployer to pay $2,040 damages to a local jointapprenticeship fund. On June 25, 1973, the Employ-er's appeal to the National Joint Adjustment Boardfor the sheet metal industry was rejected and theassessment was affirmed. The Employer refused topay the damages.In accordance with a provision of the collective-bargaining agreement, Respondent canceled its con-tract with the Employer, effective August 3, 1973,because of the Employer's failure to comply with theaward. After the cancellation, Respondent refused torefer sheet metal workers to the Employer, all thesheet metal workers employed by the Employerresigned from their jobs, and Respondent picketedthe Employer at a different jobsite because it nolonger had a contract with Respondent.On August 16, 1973, the Employer filed 8(b)(4)(D)charges against Respondent. In compliance with a3 As indicated in fn. 1, supra, in Young Plumbing I both Sheet MetalWorkers International Association. AFL-CIO, and Local Union No. 418,Sheet Metal Workers International Association, AFL-CIO, were named as10(1) injunction issued by the United States DistrictCourt for the Southern District of West Virginia onOctober 8, 1973, the picketing ceased and Respon-dent resumed its practice of honoring the Employer'srequests for referrals of sheet metal workers.On April 9, 1974, we issued Young Plumbing I(Decision and Order Quashing Notice of Hearing).In that decision, we found that Respondent's pursuitof money damages from the Employer, cancellationof the contract, refusal to refer sheet metal workers tothe Employer, and picketing of the Employer atanother jobsite, all stemmed from the Employer'sassignment of the disputed work exclusively toemployees represented by Plumbers. We furtherfound that this type of "economic retaliation" consti-tuted "coercion" within the meaning of Section8(b)(4). Accordingly, we concluded that there wasreasonable cause to believe that Sheet Metal Workersviolated Section 8(b)(4)(D). However, we quashedthe notice of hearing on the ground that all partieshad agreed to be bound by a determination of thenew Impartial Jurisdictional Disputes Board, hereincalled the IJDB.In view of the quashing of the notice of hearing, the10(1) injunction was dissolved on May 14, 1974.Thereafter, Respondent once again picketed theEmployer and refused to honor its requests foremployee referrals. In late May, Owen Burns, busi-ness manager of Respondent, warned Larry Asbury,a member of Respondent and employed by theEmployer, that he should no longer work for theEmployer because it did not have a union contract.On or about June 1, 1974, Respondent and certainsheet metal contractors executed new collective-bar-gaining agreements with uniform terms. Three dayslater, Respondent offered to sign an identical con-tract with the Employer. Although the Employeraccepted the offer, Respondent insisted that the$2,040 assessment must first be paid. The Employerrefused and, as a result, was not able to secure acontract with Respondent or the referral of sheetmetal workers.Also, on June 4, .lnes Manager Burns learnedthat Larry Asbury was' working as an employee ofthe Employer on a construction job at the Hunting-ton Federal Savings and Loan Association, hereincalled Huntington. Burns advised a bank official thatRespondent would picket the premises unless theEmployer was removed from the job. Shortly thereaf-ter, Asbury left the jobsite.Burns filed intraunion charges against Asbury.After a hearing before Respondent's trial committeeon June 12, 1974, Asbury was found guilty ofrespondents. In the remaining cases, and in the instant case, only Local 418was named as a respondent.145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolating the Union's constitution by working for anonunion contractor. He was fined $500, of which$450 was suspended, but would become due ifAsbury was again found guilty of a constitutionalviolation.On October I, 1974, the Employer filed a new8(b)(4)(D) charge with the Board. At the time of thesecond 10(k) hearing in June 1975, all the work indispute at the Holiday Inn jobsite, which gave rise tothis controversy, had been completed.On June 17, 1976, we issued Young Plumbing II(Decision and Determination of Dispute). In thatdecision, we reaffirmed our prior findings in YoungPlumbing I concerning Respondent's coercive con-duct, and further found that Respondent's continuedrefusal to refer workers to the Employer and itscontinued picketing of the Employer, all stemmingfrom the Employer's assignment of the disputedwork exclusively to employees represented byPlumbers, furnished reasonable cause to believe thatRespondent had violated Section 8(b)(4)(D). Notingparticularly the refusal of the IJDB to make adetermination after we had quashed the notice ofhearing in Young Plumbing I, we concluded thatthere did not exist an agreed-upon method for theadjustment of the dispute. We therefore proceeded todetermine the dispute and, on the basis of therelevant factors, awarded the work to employeesrepresented by Plumbers. In consequence, we foundthat Sheet Metal Workers was not entitled by meansproscribed by Section 8(b)(4)(D) to force or requirethe Employer to assign the disputed work to employ-ees represented by it, and ordered Respondent tonotify the Regional Director for Region 9, in writing,whether or not it would refrain from such activity.Approximately 6 months later, on December 16,1976, we issued Young Plumbing III (Decision andOrder). We held there that Respondent (1) violatedSection 8(b)(3) by refusing to execute the collective-bargaining agreement it had otherwise agreed to withthe Employer unless the latter paid the $2,040assessment; (2) violated Section 8(b)(4)(ii)(B) bythreatening to picket Huntington with an object offorcing or requiring it to cease doing business withthe Employer; and (3) violated Section 8(b)(1)(A) byfining and disciplining Larry Asbury for his refusalto participate in union conduct violative of Section8(b)(3).4 While admitting certain conduct alleged in the complaint as indicatedabove, Respondent argues that it had a legal right to engage in such conductin view of the Employer's violation of the collective-bargaining agreementB. ConclusionsAs noted above, we found in our Decision andDetermination of Dispute in Young Plumbing II thatRespondent was not entitled by means proscribed bySection 8(b)(4)(D) to force or require the Employerto assign the work in dispute to employees represent-ed by it, and directed Respondent to notify theRegional Director, in writing, with respect to itsintention to comply with the Board's determination.In its answer to the complaint, Respondent admitsthat it has failed and refused, and continues to failand refuse, to comply with the Board's award. AsRespondent has not complied with the Board's 10(k)determination, we now turn to the issue of whether apreponderance of the evidence establishes that Re-spondent engaged in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(D).The evidence clearly shows that Respondent en-gaged in the kind of conduct proscribed by Section8(b)(4)(i). Thus, as set forth above, in late May 1974,Respondent warned employee Larry Asbury that heshould no longer work for the Employer because itdid not have a union contract, and thereafter finedhim for not complying with this directive. According-ly, we find, as Respondent admits in its answer, thatthis conduct constituted inducement and encourage-ment of an employee to refuse in the course of hisemployment to perform services within the meaningof Section 8(b)(4)(i).The record also shows that Respondent exerted thekind of pressure specified in Section 8(b)(4)(ii). As wenoted in Young Plumbing 1, 209 NLRB at 1179, theBoard has long held that the term "coercion" means"non-judicial acts of a compelling or restrainingnature, applied by way of concerted self-help consist-ing of a strike, picketing, or other economic retaliationor pressure in a background of a labor dispute." Ets-Hokin Corporation, 154 NLRB 839, 842 (1965). Here,it is undisputed, and we find, that after the injunctionwas dissolved in May 1974, Respondent picketed theEmployer. Respondent's refusal to refer sheet metalworkers to the Employer and its refusal to executethe agreed-upon collective-bargaining agreementwith the Employer, which conduct Respondentlikewise admits in its answer,4also constitute coer-cion within the meaning of Section 8(b)(4) becausethese activities plainly fall within the Ets-Hokincategory of "other economic retaliation." Finally, wefind, as alleged in the complaint, that on June 4,1974, Respondent's business manager, Burns, threat-and Respondent's notice that it did not desire to negotiate further with theEmployer. For the reasons set forth in Young Plumbing 111, 227 NLRB at301-302 (1976), we find this contention to be without merit.146 LOCAL 418, SHEET METAL WORKERS' INTL. ASSN.ened to picket the premises of Huntington unless theEmployer was removed from the job.5Accordingly,we conclude that the foregoing conduct constitutedthreats, coercion, and restraint against persons en-gaged in commerce within the meaning of Section8(b)(4)(ii).It is evident, and we find, that an object ofRespondent's conduct was to force or require theEmployer to assign the work in dispute to a compos-ite crew of employees represented by both SheetMetal Workers and Plumbers. Thus, it is uncontro-verted that shortly after the Employer assigned thedisputed work exclusively to employees representedby Plumbers, Respondent demanded that the workbe reassigned to such a composite crew. As therecitation of facts in section III,A, supra, demon-strates, all of Respondent's subsequent actionsstemmed from the Employer's assignment and werein furtherance of Respondent's position with respectto the disputed work.Accordingly, we find merit in the allegations of thecomplaint and conclude that Respondent, by theconduct set forth above, has violated Section8(b)(4)(i) and (ii)(D) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe conduct of Respondent, as set forth above,occurring in connection with the Employer's opera-tions, has a close, intimate, and substantial relation-ship to trade, traffic, and commerce among theseveral States and tends to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to take certainaffirmative action designed to effectuate the purposesof the Act.CONCLUSIONS OF LAWI. The Employer and Huntington are engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Respondent and Plumbers are labor organiza-tions within the meaning of Section 2(5) of the Act.3. Respondent has violated and is violating Sec-tion 8(b)(4)(i) and (ii)(D) of the Act by failing andrefusing to comply with the Board's Decision and5 Respondent's denial of this allegation of the complaint is contrary toour express finding in Young Plumbing 111. That finding is binding upon theRespondent under both the terms of the stipulation and pnnciples ofcollateral estoppel. Local Union No. 3, Internalional Brotherhood of ElectricalWorkers, AFL-CIO (New York Telephone Company), 197 NLRB 866 (1972).Determination of Dispute; by inducing and encour-aging an individual employed by the Employer torefuse in the course of his employment to performservices; and by threatening, coercing, and restrain-ing the Employer and Huntington; an object thereofbeing to force or require the Employer to assign thework described below to employees represented byRespondent, rather than to employees represented byPlumbers. The work in dispute consists of theinstallation, including the hanging, of Carrier Weath-ermaster Model 36R-202-1 units at the Holiday Inn,Huntington, West Virginia, jobsite.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Local Union No. 418, Sheet Metal Workers' Interna-tional Association, AFL-CIO, Huntington, WestVirginia, its officers, agents, and representatives,shall:1. Cease and desist from refusing to comply withthe Board's Decision and Determination of Dispute:inducing or encouraging any individual employed byYoung Plumbing & Supply, Inc., or by any otherperson engaged in commerce or in an industryaffecting commerce, to engage in a strike or a refusalin the course of their employment to use, manufac-ture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities orto perform any services; or threatening, coercing, orrestraining Young Plumbing & Supply, Inc., Hunt-ington Federal Savings and Loan Association, or anyother person engaged in commerce or in an industryaffecting commerce; where an object thereof is toforce or require Young Plumbing & Supply, Inc., toassign the work described below to employeesrepresented by Respondent, rather than to employeesrepresented by Local Union No. 521, United Associ-ation of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States andCanada, AFL-CIO. The work consists of the instal-lation, including the hanging, of Carrier Weather-master Model 36R-202-1 units at the Holiday Inn,Huntington, West Virginia, jobsite.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act.We take official notice of our finding in Young Plumbing 111 that at alltimes material Huntington was a person engaged in commerce within themeaning of the Act.147 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix."6Copies ofsaid notice, on forms provided by the RegionalDirector for Region 9, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notice tothe Regional Director for Region 9 for posting byYoung Plumbing & Supply, Inc., if it is willing, at alllocations upon the premises where notices to itsemployees are customarily posted.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to comply with the Board'sDecision and Determination of Dispute; induceor encourage any individual employed by YoungPlumbing & Supply, Inc., or by any other personengaged in commerce or in any industry affectingcommerce, to engage in a strike or a refusal in thecourse of their employment to use, manufacture,process, transport, or otherwise handle or workon any goods, articles, materials, or commoditiesor to perform any services; or threaten, coerce, orrestrain Young Plumbing & Supply, Inc., Hunt-ington Federal Savings and Loan Association, orany other person engaged in commerce or in anindustry affecting commerce; where an objectthereof is to force or require Young Plumbing &Supply, Inc., to assign the work described belowto employees represented by us, rather than toemployees represented by Local Union No. 521,United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry ofthe United States and Canada, AFL-CIO. Thework consists of the installation, including thehanging, of Carrier Weathermaster Model 36R-202-1 units at the Holiday Inn, Huntington, WestVirginia, jobsite.LOCAL UNION No. 418,SHEET METAL WORKERS'INTERNATIONALASSOCIATION, AFL-CIO148